          Case 2:19-cv-01579-JCM-BNW Document 45 Filed 07/01/21 Page 1 of 3



 1 ERIC W. SWANIS, ESQ.
   Nevada Bar No. 006840
 2 GLENN F. MEIER, ESQ.
   Nevada Bar No. 006059
 3 GREENBERG TRAURIG, LLP
   10845 Griffith Peak Drive, Suite 600
 4 Las Vegas, Nevada 89135
   Telephone: (702) 792-3773
 5 Facsimile: (702) 792-9002
   Email: swanise@gtlaw.com
 6          meier@gtlaw.com

 7 CASEY SHPALL, ESQ.*
   GREGORY R. TAN, ESQ.*
 8 *Admitted Pro Hac Vice
   GREENBERG TRAURIG, LLP
 9 1144 15th Street, Suite 3300
   Denver, Colorado 80202
10 Telephone: (303) 572-6500
   Email: shpallc@gtlaw.com
11          tangr@gtlaw.com

12 Counsel for Defendants

13                            IN THE UNITED STATES DISTRICT COURT

14                                   FOR THE DISTRICT OF NEVADA

15   ROBERT SINGER,                                              CASE NO. 2:19-cv-01579-JCM-BNW
16                                  Plaintiff,                       STIPULATION TO AMEND
                                                                       SCHEDULING ORDER
17
             v.
18
     C. R. BARD, INC.; BARD PERIPHERAL
19   VASCULAR, INCORPORATED,
20
                                     Defendants.
21

22          Plaintiff Robert Singer (“Plaintiff”) and Defendants C. R. Bard, Inc. and Bard Peripheral
23 Vascular, Inc. (“Defendants” and collectively with Plaintiff, the “Parties”), pursuant to Fed. R. Civ. P.

24 26(c) and (d) and LR IA 6-2, respectfully request that this Court amend its Order Granting Stipulation

25 for Extension of Time, Dkt. 42 (“Scheduling Order”), as set forth below.

26          In June 2021, the Parties engaged in mediation in an attempt to resolve this case and those of six
27 other plaintiffs represented by Plaintiff’s counsel. Pending mediation, this case was stayed and the Parties

28 refrained from conducting discovery. Mediation was unsuccessful, and the Parties must now resume and


                                                         1
           Case 2:19-cv-01579-JCM-BNW Document 45 Filed 07/01/21 Page 2 of 3



 1 complete additional fact discovery. The Parties therefore stipulate and request that this Court amend the

 2 pretrial discovery deadlines set forth in the Scheduling Order, Dkt. 42, as follows (requested

 3 modifications are bolded):

 4   PROPOSED DATE                                          DEADLINE
 5   October 19, 2021         Case-specific fact discovery closes with the exception of depositions
                              of Plaintiff’s disclosed family and friend witnesses and Defendants’
 6                            applicable territory and district managers (which shall be taken no
                              later than 30 days before trial is scheduled to begin).
 7   November 2, 2021         The Plaintiff shall produce case-specific expert reports.
 8   December 8, 2021         The Defendants shall produce case-specific expert reports.

 9   December 28, 2021        The Plaintiff shall produce any case-specific rebuttal expert reports.
     January 24, 2022         The Defendants shall produce any rebuttal expert reports.
10

11   February 3, 2022         Deadline to depose the Plaintiff’s case-specific experts.

12   March 10, 2022           Deadline to depose the Defendants’ case-specific experts.
     April 21, 2022           Deadline to file Daubert motions and other dispositive motions.
13

14         IT IS SO STIPULATED.
15
           Dated this 1st day of July 2021.
16
           WETHERALL GROUP, LTD.                                  GREENBERG TRAURIG, LLP
17
     By:   /s/ Peter C. Wetherall                           By:   /s/ Eric W. Swanis
18
           PETER C. WETHERALL, ESQ.                               ERIC W. SWANIS, ESQ.
19         Nevada Bar No. 4414                                    Nevada Bar No. 6840
           pwetherall@wetherallgroup.com                          swanise@gtlaw.com
20         9345 W. Sunset Road, Suite 100                         10845 Griffith Peak Drive, Ste. 600
           Las Vegas, Nevada 89148                                Las Vegas, Nevada 89135
21         Telephone: (702) 838-8500                              Telephone: (702) 792-3773
           Facsimile: (702) 837-5081                              Facsimile: (702) 792-9002
22
           Counsel for Plaintiff                                  Counsel for Defendants
23

24                                                          IT IS SO ORDERED.
25

26                                                          BRENDA WEKSLER
27                                                          United States Magistrate Judge

28                                                          Dated this
                                                                  July____ day of ___________2021.
                                                                       6, 2021.


                                                        2
